Exhibit 4.1 AMENDED AND RESTATED DECLARATION OF TRUST FIRST UNITED STATUTORY TRUST III Dated as of December 30, 2009 TABLE OF CONTENTS (continued) ARTICLE I DEFINED TERMS SECTION 1.1. Definitions 1 ARTICLE II ESTABLISHMENT OF THE TRUST SECTION 2.1. Name 9 SECTION 2.2. Office of the Delaware Trustee; Principal Place of Business 9 SECTION 2.3. Initial Contribution of Trust Property; Organizational Expenses 9 SECTION 2.4. Issuance of the Preferred Securities 9 SECTION 2.5. Issuance of Common Securities; Subscription and Purchase of the Debentures 10 SECTION 2.6. Declaration of Trust 10 SECTION 2.7. Authorization to Enter Into Certain Transactions 10 SECTION 2.8. Assets of the Trust 13 SECTION 2.9. Title to Trust Property 13 ARTICLE III PAYMENT ACCOUNT SECTION 3.1. Payment Account 14 ARTICLE IV DISTRIBUTIONS; REDEMPTION SECTION 4.1. Distributions 14 SECTION 4.2. Redemption 15 SECTION 4.3. Subordination of the Common Securities 17 SECTION 4.4. Payment Proceedings 17 SECTION 4.5. Tax Returns and Reports 17 SECTION 4.6. Payment of Taxes, Duties, Etc. of the Trust 18 SECTION 4.7. Payments Under the Indenture 18 i TABLE OF CONTENTS (continued) ARTICLE V THE TRUST SECURITIES CERTIFICATES SECTION 5.1. Initial Ownership 18 SECTION 5.2. The Trust Securities Certificates 18 SECTION 5.3. Execution, Authentication and Delivery of the Trust Securities Certificates 18 SECTION 5.4. Registration of Transfer and Exchange of the Preferred Securities Certificates 19 SECTION 5.5. Mutilated, Destroyed, Lost or Stolen Trust Securities Certificates20 SECTION 5.6. Persons Deemed the Securityholders 20 SECTION 5.7. Access to List of the Securityholders’ Names and Addresses 20 SECTION 5.8. Maintenance of Office or Agency 21 SECTION 5.9. Appointment of the Paying Agent 21 SECTION 5.10. Ownership of the Common Securities by the Depositor 22 SECTION 5.11. The Trust Securities Certificates 22 SECTION 5.12. Notices 22 SECTION 5.13. Rights of the Securityholders 22 ARTICLE VI ACTS OF THE SECURITYHOLDERS; MEETINGS; VOTING SECTION 6.1. Limitations on Voting Rights 23 SECTION 6.2. Notices of Meetings 24 SECTION 6.3. Meetings of the Preferred Securityholders 24 SECTION 6.4. Voting Rights 24 SECTION 6.5. Proxies, Etc. 24 SECTION 6.6. Securityholder Action by Written Consent 25 SECTION 6.7. Record Date for Voting and Other Purposes 25 ii TABLE OF CONTENTS (continued) SECTION 6.8. Acts of the Securityholders 25 SECTION 6.9. Inspection of Records 26 ARTICLE VII REPRESENTATIONS AND WARRANTIES SECTION 7.1. Representations and Warranties of the Bank and the Property Trustee 26 SECTION 7.2. Representations and Warranties of the Delaware Bank and the Delaware Trustee 27 SECTION 7.3. Representations and Warranties of the Depositor 28 ARTICLE VIII TRANSFER OF INTERESTS SECTION 8.1. General 29 SECTION 8.2. Transfer Procedures and Restrictions 30 SECTION 8.3. Deemed Security Holders 31 SECTION 8.4. Depositor Exchange 31 ARTICLE IX TRUSTEES SECTION 9.1. Certain Duties and Responsibilities 32 SECTION 9.2. Certain Notices 34 SECTION 9.3. Certain Rights of the Property Trustee 34 SECTION 9.4. Trustees’ Disclaimer 36 SECTION 9.5. May Hold Securities 36 SECTION 9.6. Compensation; Indemnity; Fees 36 SECTION 9.7. Corporate Property Trustee Required; Eligibility of Trustees 37 SECTION 9.8. Conflicting Interests 38 SECTION 9.9. Co-Trustees and Separate Trustees 38 SECTION 9.10. Resignation and Removal; Appointment of Successor 39 SECTION 9.11. Acceptance of Appointment by Successor 40 iii TABLE OF CONTENTS (continued) SECTION 9.12. Merger, Conversion, Consolidation or Succession to Business 41 SECTION 9.13. Preferential Collection of Claims Against the Depositor or the Trust 41 SECTION 9.14. Property Trustee May File Proofs of Claim 41 SECTION 9.15. Reports to the Property Trustee and to Securityholders 42 SECTION 9.16. Evidence of Compliance with Conditions Precedent 42 SECTION 9.17. Number of Trustees 42 SECTION 9.18. Delegation of Power 43 SECTION 9.19. Voting 43 ARTICLE
